Citation Nr: 0030793	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  92-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for stiff-man syndrome.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left leg, currently evaluated as 
10 percent for moderate muscle injury.

3.  Entitlement to an increased evaluation for osteomyelitis 
currently evaluated as non-compensable.  
4.  Entitlement to an increased evaluation for a tender scar, 
left leg, currently evaluated at 10 percent.

5.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated at 10 
percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1990 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Washington, D.C., that denied the veteran's claim for an 
increased evaluation for service-connected residuals of a 
shell fragment wound of the left leg.  A notice of 
disagreement was received in January 1991 with an attached 
medical statement which the RO interpreted as a claim for 
service connection for stiff-man syndrome.  In a February 
1991 rating decision, the RO denied service connection for 
stiff-man syndrome and continued the denial of the veteran's 
claim for an increased evaluation for his service-connected 
left leg disability.  A statement of the case was issued in 
February 1991 solely on the issue of an increased evaluation 
for the service-connected residuals of a shell fragment wound 
of the left leg.  A VA Form 1-9 (Appeal to the Board of 
Veterans' Appeals) was received in February 1991 which the 
Board has accepted as both a notice of disagreement with the 
denial of the claim of service connection for stiff-man 
syndrome and a substantive appeal with respect to the issue 
of an increased rating for the veteran's service-connected 
residuals of a shell fragment wound of the left lower leg.  A 
supplemental statement of the case which contained both 
issues was furnished to the veteran in August 1993.  
Thereafter, the veteran's accredited representative in this 
case submitted a VA Form 1-646 (Statement of Accredited 
Representation in Appealed Case) dated in November 1992 which 
the Board has accepted as the veteran's substantive appeal in 
this case which respect to the issue of service connection 
for stiff-man syndrome.  

This case was previously before the Board in September 1994 
at which time it was remanded to the RO for further 
evidentiary development.

In a January 2000 rating decision the RO increased the 
veteran's left leg disability to a combined evaluation of 30 
percent.  This evaluation is comprised of a 0 percent 
evaluation for osteomyelitis, a 10 percent evaluation for a 
tender scar of the left leg, a 10 percent evaluation for 
degenerative arthritis of the left knee and a 10 percent 
evaluation for moderate muscle injury.


REMAND

Prior to determining the veteran's claims for service 
connection for stiff-man syndrome and an increased rating for 
residuals of a shrapnel fragment wound, VA must ensure that 
it has fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Such a duty 
is statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

In regard to the issue of service connection for stiff-man 
syndrome, the first diagnosis of this disability is noted in 
VA treatment records dated in the 1980s.  More specifically, 
a December 1986 VA treatment record from the neurological 
clinic states that the veteran had a history of stiff-man 
syndrome and had been discharged from the neurology ward 
approximately two months earlier.  Since the claims file is 
devoid of the actual treatment records from the veteran's 
stay on the neurology ward in 1986, these pertinent records 
along with any additional treatment records that pertain to 
this disability not currently of record should be obtained. 

Also, although the claims file contains a nexus opinion from 
a VA physician relating the veteran's stiff-man syndrome to 
service, recent medical evidence calls into question this 
disability.  In this regard, while the record contains 
numerous diagnoses of stiff-man syndrome from 1986 through 
the early 1990s, the veteran's treating physician more 
recently stated at a VA examination in September 1997 that 
"A previous EMG [electromyogram] had been suggesting a 
stiff-man syndrome as a diagnostic possibility, but this was 
not confirmed by the later EEG".  The medical evidence on 
record does not thereafter diagnose the veteran as having 
stiff-man syndrome, but an EMG performed in March 2000 once 
again calls into question this diagnosis by indicating that 
findings of "general rigidity is also suggestive of a Stiff-
man syndrome."  Accordingly, VA's duty to assist the veteran 
must include affording him a thorough and contemporaneous 
examination in order to determine the existence of this 
disability and the date of its onset.  The examiner must have 
the veteran's claims file to review prior to conducting the 
examination so that his opinion will be a fully informed one.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition to the diagnosis of stiff-man syndrome, the 
record is replete with impressions of left leg tremors.  This 
is pertinent to the veteran's increased rating claim for 
residuals of a shrapnel fragment wound of the left leg since 
it is questionable whether the tremors constitute such a 
residual.  While an impression as noted on a September 1997 
VA examination report of "left leg pain status post 
penetrating shell fragment wound on active duty, with 
tremors", suggests that the tremors are a residual of the 
veteran's shell fragment wound injury, another VA examination 
report also dated in September 1997 states "left leg tremor, 
no obvious causalgia relationship to shell fragment wound."  
More uncertainty arises from the fact that the examiner who 
made the latter statement also said in a March 2000 statement 
that the veteran was seen at a VA medical facility "for 
painful tremors and spasms of the left lower leg which 
resulted from a shrapnel injury to his leg while in military 
service".  Also of record is a May 1982 private orthopedic 
consultation report wherein the examining physician notes 
that the veteran had been in a car accident in 1980 and had 
had pain in both shoulders, his right elbow, left knee and 
left leg since 1980.  It is also noted at this time that the 
veteran had been treated by Dr. Banks and had "intention 
tremor".  Clarification as to the etiology of the veteran's 
left leg tremor is essential before the veteran's service-
connected shrapnel fragment wound can be properly evaluated.  
Such clarification requires obtaining the medical records 
from Dr. Banks along with any other pertinent medical records 
that are not already on file.  Also, the veteran should be 
afforded a new VA examination.  This examination is important 
when considering that it is the  present level of disability 
that is of primary importance in evaluating the veteran's 
shrapnel fragment wound disability and since it has been 
several years since his last VA examination.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994), Caffrey, supra.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment for 
Stiff-man syndrome and left leg problems, 
to include left leg tremors, that he 
received beginning in the 1950s.  He 
should specifically be asked to include 
the full name, date and address of the VA 
medical facility where he was admitted to 
the neurology ward in 1986 along with 
specific information regarding the 
treatment Dr. Banks rendered in 1980.  
The RO should then directly contact these 
sources and obtain all medical records 
that are not already on file, following 
the procedures of 38 C.F.R. § 3.159 
(2000).

2.  The veteran should be afforded VA 
neurological and orthopedic examinations 
in order to determine the extent and 
severity of his service-connected 
residuals of a shell fragment wound of 
the left leg.  The examiners should 
specifically be asked to opine as to 
whether it is at least as likely as not 
that the veteran's left leg tremors are a 
residual of the shell fragment wound that 
he sustained in service.  The examiners 
should also be asked to clarify whether 
the veteran carries the diagnosis of 
stiff-man syndrome.  If he does, they 
should opine as to whether it is at least 
as likely not that this disability had 
its onset in service.  All tests and 
procedures deemed appropriate by the 
examiners should be conducted.  The 
examiners should report subjective 
complaints and objective findings in 
detail with consideration of the total 
history of the disorders.  They must also 
review the veteran's claims file and the 
medical evidence contained therein.  The 
examiners must explain the rational for 
the opinions expressed.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for stiff-man syndrome 
and for increased evaluations for the 
disabilities of the left leg.  In 
adjudicating the increased rating issues, 
the RO must consider the provisions of 
38 C.F.R. §§ 4.40, 4.41, 4.47, 4.50, 
4.51, 4.56; Deluca v. Brown, 8 Vet. App. 
202 (1995) and include consideration of 
both the old and new criteria for rating 
muscle injuries as contained in VA's 
rating schedule.  See 38 C.F.R. Part 4; 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

4.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given a reasonable opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Boards' intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


